     Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT TOLENTINO,                          :   CIVIL ACTION NO. 3:19-CV-1363
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
DR. XUE, et al.,                            :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff Vincent Tolentino, a Pennsylvania state prisoner incarcerated

at the State Correctional Institution at Somerset (“SCI Somerset”) in Somerset,

Pennsylvania, initiated this civil action pursuant to 42 U.S.C. § 1983 alleging, inter

alia, an Eighth Amendment medical care claim regarding treatment he received

while incarcerated at the State Correctional Institution at Huntingdon (“SCI

Huntingdon”). (Docs. 1, 17). Presently before the court is plaintiff’s motion for a

preliminary injunction, which the defendants have opposed and which is now ripe

for disposition. (See Docs. 96, 99, 101, 103). For the reasons that follow, the court

will deny the motion for preliminary injunction.

I.    Background

      In the complaint, plaintiff alleges that he was initially prescribed Klonopin,

along with other medications, to treat his post-traumatic stress disorder and anxiety

in 2013 by a non-party doctor. (Doc. 1 at 19). At some point in 2014, the

prescription for Klonopin was discontinued, which caused a “downward spiral” in

plaintiff’s mental health, despite being prescribed alternative medications to treat
      Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 2 of 7




his anxiety. (Id. at 19-20). After plaintiff was transferred to SCI Huntingdon, in or

around 2018, plaintiff was denied a prescription for Klonopin by defendants Dr.

Xue, Nurse Cousins, and Ms. Baldauf. (See generally Doc. 1). Plaintiff alleges that

he needs the prescription for Klonopin as it is one of the only medications that

reduces his anxiety and that defendants were deliberately indifferent to his medical

needs when they refused to prescribe it. (See id.).

      In September 2019, plaintiff was transferred to SCI Somerset. (See Doc. 16).

Despite no longer residing at SCI Huntingdon where defendants treated plaintiff,

plaintiff seeks an injunction to force defendants Xue, Baldauf, Cousins, and Price to

“reorder Dr. Penelope Bratton’s prescription from 2013 in my medical records of

2 mg [of] Klonopin, 3 times a day to treat my anxiety.” (Doc. 96 at 1).

      In support of his motion, plaintiff relies on the allegations of his complaint

and generally asserts that he is suffering irreparable harm, that defendants have

violated the Eighth Amendment, the balance of hardships weigh in his favor, and

that the grant of relief will serve the public interest because it is always in the

public interest for prison officials to obey the law. (Doc. 97). Plaintiff has also

submitted a declaration in support of his motion, in which he states that his mental

health condition is worsening due to the lack of the medication Klonopin and that

an injunction is necessary to restore his mental health. (Doc. 98).

II.   Legal Standard

      The court applies a four-factor test in determining the propriety of

preliminary injunctive relief. The movant must, as a threshold matter, establish the

two “most critical” factors: likelihood of success on the merits and irreparable


                                            2
       Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 3 of 7




harm. Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). Under the first

factor, the movant must show that “it can win on the merits.” Id. This showing

must be “significantly better than negligible but not necessarily more likely than

not.” Id. The second factor carries a slightly enhanced burden: the movant must

establish that it is “more likely than not” to suffer irreparable harm absent the

requested relief. Id. Only if these “gateway factors” are satisfied may the court

consider the third and fourth factors: the potential for harm to others if relief is

granted, and whether the public interest favors injunctive relief. Id. at 176, 179.

The court must then balance all four factors to determine, in its discretion, whether

the circumstances favor injunctive relief. Id. at 179.

III.   Discussion

       The court will deny plaintiff’s requested injunction because he has failed to

carry his burden of demonstrating the two gateway factors necessary for further

consideration of injunctive relief. A preliminary injunction is not granted as a

matter of right. Kerschner v. Mazurkewicz, 670 F.2d 440, 443 (3d Cir. 1982). It is an

extraordinary remedy that places precise burdens on the moving party, such that, it

is a movant’s burden to show that the “preliminary injunction must be the only way

of protecting the plaintiff from harm.” Campbell Soup Co. v. ConAgra, Inc., 977 F.2d

86, 91 (3d Cir. 1992)); see also Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (“[A]

preliminary injunction is an extraordinary and drastic remedy, one that should not

be granted unless the movant, by a clear showing, carries the burden of

persuasion.”). In addition, where, as here, the requested preliminary injunction “is

directed not merely at preserving the status quo but . . . at providing mandatory


                                            3
      Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 4 of 7




relief, the burden on the moving party is particularly heavy.” Punnett v. Carter,

621 F.2d 578, 582 (3d Cir. 1980).

      Even more scrutiny applies in this circumstance because the plaintiff is a

prisoner who seeks a mandatory injunction regarding prison conditions and against

prison officials. Specifically, 18 U.S.C. § 3626 limits the authority of courts to enjoin

the exercise of discretion by prison officials and provides that:

             Prospective relief in any civil action with respect to prison
             conditions shall extend no further than necessary to
             correct the violation of the Federal right of a particular
             plaintiff or plaintiffs. The court shall not grant or approve
             any prospective relief unless the court finds that such
             relief is narrowly drawn, extends no further than
             necessary to correct the violation of the Federal right, and
             is the least intrusive means necessary to correct the
             violation of the Federal right. The court shall give
             substantial weight to any adverse impact on public safety
             or the operation of a criminal justice system caused by the
             relief.

18 U.S.C. § 3626(a)(1)(A). With respect by injunctions sought by prisoners, that

statute further provides that:

             Preliminary injunctive relief must be narrowly drawn, extend no
             further than necessary to correct the harm the court finds
             requires preliminary relief, and be the least intrusive means
             necessary to correct that harm. The court shall give substantial
             weight to any adverse impact on public safety or the operation
             of a criminal justice system caused by the preliminary relief and
             shall respect the principles of comity . . . in tailoring any
             preliminary relief.

Id. § 3626(a)(2). A request for some form of mandatory, proactive injunctive relief in

the prison context “must always be viewed with great caution because ‘judicial

restraint is especially called for in dealing with the complex and intractable




                                            4
     Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 5 of 7




problems of prison administration.’” Goff v. Harper, 60 F.3d 518, 520 (3d Cir. 1995)

(quoting Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)).

      As to the first gateway factor, plaintiff has failed to demonstrate a reasonable

likelihood of success on the merits. Although, as plaintiff points out in his motion,

the court has previously determined that plaintiff alleges a prima facie Eighth

Amendment medical claim in the complaint as supplemented by the supplemental

complaint, that alone is insufficient to establish this factor. Rather, plaintiff must

also show a “reasonable probability” of success, and it is that which plaintiff has

failed to do. Plaintiff offers no evidence other than his own declaration and

complaint, which establish that, while plaintiff is not receiving the desired

prescription for Klonopin, he is receiving various other medications to treat his

anxiety. From the allegations of the complaint, none of the doctors or nurses who

have treated plaintiff since 2014 have determined that plaintiff must receive

Klonopin to treat his medical conditions. That no doctor or nurse over the past six

years has determined that plaintiff needs this medication in order to treat his

anxiety undermines plaintiff’s likelihood of success on the merits of his Eighth

Amendment claim.

      In addition, the court takes judicial notice of another civil action plaintiff has

filed in the United States District Court for the Western District of Pennsylvania,

the judicial district in which plaintiff is currently incarcerated, where he challenged

the decision of the medical department at SCI Somerset not to provide him with

Klonopin, and which was dismissed as lacking merit. See Tolentino v. Smucker,

No. 19-CV-184, Doc. 23 (W.D. Pa. Sept. 22, 2020). That another court has considered


                                            5
      Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 6 of 7




whether the failure to provide plaintiff with a prescription for Klonopin to treat his

anxiety violates the Eighth Amendment and has determined that it does not makes

plaintiff’s likelihood of success quite unreasonable.

      Plaintiff has also failed to establish irreparable harm. Irreparable injury is

established by showing that plaintiff will suffer harm that “cannot be redressed by a

legal or an equitable remedy following trial.” Instant Air Freight Co. v. C.F. Air

Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989) (“The preliminary injunction must be

the only way of protecting the plaintiff from harm”). Irreparable injury is more

than merely serious or substantial harm. ECRI v. McGraw-Hill, Inc., 809 F.2d 223,

226 (3d Cir. 1987).

      Although plaintiff has detailed examples in his complaint where he felt that

he needed Klonopin and experienced adverse consequences from his anxiety, he

fails to demonstrate that he is likely to suffer irreparable injury in the near future.

Specifically, all of the negative symptoms plaintiff experiences, allegedly as a result

of not receiving a prescription for Klonopin, can be compensated by monetary

damages. See City of Los Angeles v. Lyons, 461 U.S. 95, 111, 113 (1983) (damages

were adequate remedy at law in § 1983 action concerning bodily injury from

excessive force). “The availability of adequate monetary damages belies a claim of

irreparable injury.” Frank’s GMC Truck Ctr. v. Gen. Motors Corp., 847 F.2d 100, 102

(3d Cir. 1988); see also In re Arthur Treacher’s Franchisee Litig., 689 F.2d 1137, 1145

(3d Cir. 1982) (“[W]e have never upheld an injunction where the claimed injury

constituted a . . . loss capable of recoupment in a proper action at law.”). Here,

plaintiff alleges no such injury that would result in the sort of permanent injury or


                                            6
      Case 3:19-cv-01363-CCC-MA Document 109 Filed 09/30/20 Page 7 of 7




harm for which damages would be inadequate. As such, plaintiff has failed to meet

his burden of demonstrating irreparable harm.

      Because plaintiff has failed to establish the first two gateway factors, the

court will decline to consider the remaining two factors. See Reilly, 858 F.3d at 176,

179. Plaintiff has failed to demonstrate his right to preliminary injunctive relief, and

the motion will be denied.

IV.   Conclusion

      For the foregoing reasons, the court will deny plaintiff’s motion for a

preliminary injunction. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:    September 30, 2020
